Citation Nr: 0909219	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Propriety of severance of service connection for right 
fibular fracture, status post open reduction and internal 
fixation.

2.  Entitlement to restoration of a 20 percent disability 
rating for a service-connected right ankle disability, 
currently evaluated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected a right ankle disability, currently 
evaluated 10 percent disabling.

4.  Entitlement to an effective date prior to July 1, 2002 
for the assignment of a 
20 percent disability rating for the service-connected right 
ankle disability.

5.  Entitlement to an increased disability rating for 
service-connected right knee degenerative changes, currently 
evaluated 10 percent disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1980 to July 1983.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a rating decisions dated in April 2003 
and December 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

Procedural history

The right ankle claims

Service connection for degenerative arthritis of the right 
ankle was granted in a May 1997 rating decision; a 
noncompensable (zero percent) disability rating was assigned.  

On January 10, 2003, the Veteran filed a claim for an 
increased disability rating for his service-connected right 
ankle disability.  A February 2003 RO rating decision  
redenominated the right ankle disability as degenerative 
changes of the right ankle, status post surgery to repair 
fracture of the right ankle.

An April 2003 rating decision increased the service-connected 
right ankle disability to 20 percent disabling, effective May 
1, 2002.  As a result of an extension of the temporary total 
evaluation assigned to the right ankle, the 20 percent rating 
was subsequently made effective July 1, 2002.  In March 2004, 
the Veteran disagreed with the assigned rating.  The Veteran 
perfected an appeal as to the effective date for the 20 
percent rating.

A January 2006 RO rating decision proposed to reduce the 
disability rating assigned the Veteran's right ankle 
disability from 20 percent to noncompensably disabling.
However, this was superseded by a May 2006 rating decision, 
which 
(1) redenominated the service-connected right ankle 
disability as "right ankle degenerative joint disease with 
history of probable old healed tibial fracture (incurred 
2002) status post open reduction and internal fixation"; (2) 
proposed to "sever" service connection for "right fibular 
fracture, status post open reduction and internal fixation" 
and (3) proposed to reduce the service-connected right ankle 
disability from 20 percent to 10 percent disabling.  

A December 2006 rating decision implemented the proposal.  
Once again, the right ankle disability was redenominated, 
this time to "right ankle degenerative joint disease with 
history of probable old healed tibial fracture, to include 
fibula fracture (incurred 2002) status post open reduction 
and internal fixation".  Service connection for the fibula 
fracture was "severed", effective March 1, 2007.  
A 10 percent disability rating was assigned for "right ankle 
degenerative joint disease with history of probable old 
healed tibia fracture".  The Veteran perfected an appeal of 
that determination.

The Board emphasizes that a claim for restoration of a 
disability rating is completely separate from a claim 
entitlement to an increased disability rating.  A restoration 
claim involves a determination as to whether a reduction in 
disability rating initiated by the RO was appropriate, 
whereas an increased rating claim is initiated by the veteran 
and concerns his or her disagreement with the disability 
rating assigned to a service-connected disability.  These 
claims require application of distinctive procedural 
requirements, burdens of proof and law and regulations. The 
Board, in this decision, is deciding the restoration claim 
and remanding the increased rating claim. 



The right knee claim

Service connection for degenerative arthritis of the right 
knee was granted in a May 1997 rating decision; a 10 percent 
disability rating was assigned.  
In February 2006, the Veteran submitted a claim for service 
connection for a right knee condition.  As the Veteran's 
right knee was already service-connected, the RO construed 
this statement as a claim for an increased disability rating.  
A December 2006 rating decision continued the 10 percent 
rating assigned to the right knee disability.  The Veteran 
perfected an appeal of that decision.

Remanded issues 

As will be detailed further in the REMAND portion below, in 
March 2004 the Veteran filed a notice of disagreement (NOD) 
as to the 20 percent disability rating assigned to his right 
ankle disability in the April 2003 decision.  A statement of 
the case (SOC) has not been issued as to that claim.  
Accordingly, that issue, along with the issue of entitlement 
to an effective date prior to July 1, 2002 for the assignment 
of a 20 percent disability rating for the service-connected 
right ankle disability and entitlement to an increased 
disability rating for service-connected right knee 
degenerative changes, is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  As service connection remains in effect for degenerative 
joint disease of the right ankle with probable old healed 
tibial fracture, there is no controversy regarding the issue 
of severance of service connection therefor.

2.  The Veteran's service-connected right ankle disability 
was rated 20 percent disabling for less than five years when 
the RO reduced the rating to 10 percent.

3.  The RO complied with the procedural requirements for 
reducing the Veteran's rating for the right ankle disability, 
to include providing proper notification of the proposal to 
reduce the disability rating and giving the Veteran the 
opportunity to submit evidence.

4.  The medical and other evidence of record in December 2006 
indicates that the Veteran's right ankle disability was 
manifested by complaints of pain and limited motion.   


CONCLUSIONS OF LAW

1.  There is no issue of fact or law before the Board 
pertaining to the claim of propriety of severance of service 
connection for a right ankle disability.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2008).

2.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of December 2006 implementing the proposed reduction 
in the disability rating assigned for the right ankle 
disability from 20 percent to 10 percent.  38 C.F.R. § 
3.105(e) (2008).

3.  The reduction of the Veteran's right ankle disability 
rating from 20 percent to 
10 percent was warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5003, 5271 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to restoration of a 
previously assigned 
20 percent disability rating for his service-connected right 
ankle disability.  The Veteran also contests what has been 
termed the "severance of service connection" for a right 
fibula fracture.

The remaining issues on appeal, entitlement to an increased 
rating for the service-connected right ankle disability, 
entitlement to an earlier effective date for the 
20 percent rating which was assigned in the past, and 
entitlement to an increased disability rating for a right 
knee disability, are being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  
 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Court has been more specific concerning evaluation of 
restoration claims; this will be discussed below.

Notice requirements

There are specific notice requirements found in 38 C.F.R. § 
3.105 (d) and (e) which are applicable to reductions of 
disability ratings and severance issues.  The Board believes 
that those specific notice requirements take precedence over 
the more general notice requirements found in the VCAA.  The 
Court has referred to "the canon of interpretation that the 
more specific trumps the general."  See Zimick v. West, 11 
Vet. App. 45, 51 (1998) ("a more specific statute will be 
given precedence over a more general one . . . .") [quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

In this case, VA sent the Veteran a notice letter in May 2006 
which informed him of the proposal to reduce the rating 
assigned for his service-connected right ankle disability 
from 20 to 10 percent and to sever service connection for 
right fibular fracture, status post open reduction and 
internal fixation.  Significantly, the Veteran was provided 
with detailed reasons for the proposed reduction and 
severance and the type of information or evidence he could 
submit in response.  He was informed that of his right to a 
personal hearing on this matter.  The May 2006 letter also 
informed the Veteran that unless additional evidence is 
received within 60 days, his right ankle disability rating 
would be reduced to 10 percent on the first day of the third 
month following notice of the final decision and service 
connection for his right fibular fracture would be severed.  
See 38 C.F.R. §§ 3.105, 3.114(b) (2008).  The Veteran's 
representative has acknowledged receipt of said notice.  See 
the March 27, 2008 Statement of Accredited Representative in 
Appealed Case, page 2.  

In any event, with respect to the severance claim, the Board 
notes that VCAA compliance in unnecessary in light of the 
fact the Board is dismissing the claim as moot.  

The Board additionally observes that all other appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).  The Veteran has been ably represented by his 
service representative and has declined the option of a 
personal hearing.  Neither the Veteran nor his representative 
contends that there exists outstanding evidence in support of 
his contention that he continues to be eligible for 20 
percent disability and that service connection should not 
have been severed, or that they did not receive sufficient 
notice to present such evidence.

In short, the Board believes that these issues were properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision as to these two issues.

1.  Propriety of the severance of service connection for 
right fibula fracture, status post open reduction and 
internal fixation.

Factual background

The Board believes that a recapitulation of the facts will 
aid in an understanding of its decision.

Service connection for degenerative arthritis of the right 
ankle was granted in a May 1997 rating decision.  A 
noncompensable disability rating was assigned.

In January 2003, the Veteran submitted a claim of entitlement 
to an increased disability rating for his service-connected 
right ankle disability, noting a fracture in his distal tibia 
in February 2002.   In a February 2003 rating decision, the 
service-connected right ankle disability as redenominated 
"degenerative changes, right ankle, now rated as status post 
surgery, repair fracture to right ankle".  

The RO provided the Veteran with a VA examination in March 
2003 to ascertain the current level of his right ankle 
disability.  The Veteran reported to the examiner that he 
slipped and fell on some ice in February 2002 and sustained a 
fracture to his distal tibia.  After conducting physical 
examination of the Veteran's right ankle, including X-ray 
studies, diagnoses of "status post right tibial fracture" 
and "degenerative joint disease" were rendered.  The 
examiner further opined that the Veteran's "recent right 
ankle fracture and recovery have been complicated by his 
already existing degenerative joint disease of the right 
ankle."  

In an April 2003 rating decision, the RO granted an increased 
disability rating, 20 percent, for the right ankle 
disability, then denominated "degenerative changes, right 
ankle now rated as s/p [status post surgery, repair fracture 
to right ankle".

The Veteran filed an increased rating claim in April 2005.  
The RO scheduled the Veteran for a VA examination to 
ascertain the current level of his right ankle disability, 
which was conducted in October 2005.  The Veteran reported to 
the examiner that his right ankle "gave out" in 2002 
causing him to fall on the ice in 2002 and fracture his 
distal tibia.  The diagnosis was "healed fracture of the 
right ankle."  The examiner then opined that the 2002 
fracture of the right "fibula" was totally unrelated to the 
injury that he sustained while on active duty.

In May 2006, the RO issued a rating decision proposing to 
sever service connection for the right fibular fracture, 
along with a letter detailing to the Veteran the reasons 
therefor.  Based upon the findings of the October 2005 VA 
examination, the RO determined that service connection for 
the right fibular fracture incurred in 2002 was not a result 
of the service-connected right ankle disability and should 
therefore not be part of the service-connected right ankle 
disability picture.

After notifying the Veteran of the proposed change in the May 
2006 rating decision, a December 2006 rating decision 
implemented the proposed severance making such effective 
March 1, 2007.  This appeal followed.

Analysis

As was discussed above in both the Introduction and the 
factual background section, the Veteran has been, and still 
is, service connected for arthritis of the right ankle with 
fracture residuals.  For a time, the fracture residuals were 
denominated to include a fibula fracture; however, before and 
after, the fracture was denominated either as just a 
"fracture" or as a tibia fracture.  The right ankle 
disability is currently denominated "right ankle 
degenerative joint disease with history of probable old 
healed tibia fracture."

The Veteran is in essence seeking to have the service-
connected disability redenominated to include a fibula 
fracture.  The RO has characterized this matter as a separate 
issue, severance.  The Board disagrees.  

It is undisputed that the Veteran remains service connected 
for a right ankle disability, to include a right ankle 
fracture.  In other words, there still exists a service-
connected right ankle disability; however, such has been re-
characterized to exclude the right fibular fracture.  Since 
all are in agreement that the Veteran is, and will continue 
to be, service connected for a right ankle disability, 
service connection is not being severed.  The Board does not 
view recharacterization of this disability to be severance.  
Rather, it is a reduction in evaluation.  See 38 C.F.R. 
§ 3.105(d) and (e) (2008). 

In short, the Board does not believe that removal of "fibula 
fracture" as part of the service-connected disability 
amounts to a severance of the disability, as that term is 
understood in VA regulations in particular 38 C.F.R. § 3.105.  
The right ankle disability, to include fracture residuals, 
remains service connected and the Veteran continues to 
receive compensation therefor, albeit at a reduced rate.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  With respect to the 
propriety of the severance of service connection for a right 
fibular fracture, a "case or controversy" does not 
currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 
(1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  

Accordingly, because service connection is still in existence 
for a right ankle disability, there exists no "case or 
controversy" with regard to severance of service connection.  
Therefore, the issue of the propriety of the severance of 
service connection for the Veteran's right fibula fracture, 
status post open reduction and internal fixation must be 
dismissed.

In essence, the Veteran disputes the removal of the fibula 
fracture from the description of the service-connected right 
ankle disability because the assigned disability rating was 
coincidently reduced from 20 percent to 10 percent.  
The matter of concern to the Veteran, namely whether the 
fibula fracture is part and parcel of the right ankle 
disability, will be addressed immediately below.

2.  Entitlement to restoration of a 20 percent disability 
rating for service-connected right ankle disability.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2008).

Specific rating criteria

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis.  Diagnostic Code 
5003 specifies that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of compensable 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2008).

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 
See 38 C.F.R. § 4.6 (2008).  The Board observes in passing 
that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871. "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

For purposes of VA compensation, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal ankle plantar flexion 
is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2008).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. 
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); Brown v. Brown, 
5 Vet. App. at 413, 420 (1993).  These provisions impose a 
clear requirement that VA rating reductions be based upon 
review of the entire history of the veteran's disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Such review requires VA to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  
38 C.F.R. § 3.105(e) (2008).



(iii.) Standard of review

As discussed above, in general, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

However, the Court has specified a different burden of proof 
with respect to ratings reductions claims.  Because the issue 
in this case is whether the RO was justified in reducing the 
Veteran's 20 percent rating, rather than whether the Veteran 
was entitled to "reinstatement" of the 20 percent rating, 
the Board was required to establish, by a preponderance of 
evidence and in compliance with 38 C.F.R. 
§ 3.344(a), that a rating reduction was warranted.  See 
Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995).

Analysis

For reasons expressed below, the Board concludes that the 
reduction in the assigned disability rating from 20 percent 
to 10 percent was done in a procedurally correct manner, and 
that the evidence does not demonstrate that a continuation of 
the 
20 percent rating is appropriate.

As was detailed in the Introduction, the Veteran was awarded 
a 20 percent disability rating for his right ankle disability 
in April 2003, and this rating was eventually assigned an 
effective date of July 1, 2002.  The Veteran's rating was 
reduced effective March 1, 2007.  It had thus been in effect 
for less than five years.  Therefore, the provisions of 38 
C.F.R. § 3.344(a) and (b) do not apply, and a single 
reexamination disclosing improvement in the disability is 
sufficient warrant reduction in a rating.  See 38 C.F.R. § 
3.344(c).



Procedure

The Veteran was informed of the proposed reduction in the May 
2006 letter described in the VCAA section above, and he was 
offered the opportunity to identify and/or submit evidence.  
No additional evidence or information was submitted in the 
60-day period, and the Veteran's disability rating was 
reduced in a December 2006 decision.  Based on this 
procedural history, the Board concludes that the reduction 
was done in accordance with the procedure set forth in VA 
regulations, to include 38 C.F.R. § 3.105(e).  That is, the 
Veteran received appropriate notice of the proposed reduction 
and was accorded the opportunity to respond.

Discussion

The Board will now move on to a discussion of whether the 
disability rating should have been reduced based on the 
evidence.

The Veteran's 20 percent disability rating was reduced to 10 
percent based on the above-mentioned October 2005 VA 
examination report.  In that report, the VA examiner noted 
that the Veteran's right fibular fracture was not part of the 
service-connected right ankle disability picture: 

The problem here is there are a lot of 
discrepancies between what the medical records 
tell us and what the [Veteran] tells us.  There is 
no question that this gentleman has had problems 
with his right ankle before he left the service 
and there is x-ray evidence of "some degenerative 
joint disease" as early as 1983.  The exact 
etiology of that is unclear, whether it existed 
prior to when he came into the service or as a 
result of the injuries while on active duty.  But 
[in] any event this gentleman had a bad ankle so 
to speak while he was on active duty.

The fact that he did fairly hard, heavy duty work 
after he got out of the service would indicate to 
me that his right ankle did not give him that much 
trouble until he fractured it in 2002.  The 
medical records state that on two separate 
occasions that the [Veteran] slipped and fell on 
the ice.  The [Veteran] states that his ankle gave 
way.  There is mention in the operating surgeon's 
note that this was an eversion type injury which 
would be compatible with the type of fracture he 
sustained, this would also be compatible with 
falling on the ice.  An eversion injury would be 
less likely in a person whose ankle "gave way."  
So my tendency would be to attribute 90 percent of 
this gentleman's current ankle problems to the 
fracture which occurred in 2002, which in my 
opinion was totally unrelated to the injury that 
he sustained while on active duty.  So as far as 
the degree of ankle disability I am going to 
attribute 90 percent of it to the fall on the ice 
in 2002 and 10 percent to the condition which 
existed while he was on active duty with [the] 
military.

The Board notes that the March 2003 VA examiner 
indicated the Veteran's 2002 fracture and recovery 
"have been complicated" by his service-connected 
degenerative joint disease of the right ankle.  The 
examiner made no indication, however, that the fracture 
was due to the service-connected degenerative joint 
disease.  

In short, the medical evidence of record supports the 
proposition that the 2002 fibular fracture should not 
have been made part of the service-connected right 
ankle disability, and that any disability attributable 
to the 22002 fracture should not be compensated.  
According to the October 2005 VA examiner, the vast 
majority of the Veteran's right ankle disability is 
related to the post-service fracture and not to the 
service-connected disability.  There is no competent 
medical evidence to the contrary.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a service-connected disability and 
another service-connected disability in the absence of 
medical evidence which does so]. 

To the extent that the Veteran himself believes that 
his right fibular fracture is due to, and is part of, 
the service-connected right ankle disability [see, 
e.g., his April 2, 2006 Statement in Support of Case], 
this is not a competent source of medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person 
who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].
 
Therefore, the competent medical evidence of record 
indicates that the 2002 fracture and residuals are not 
part of the service-connected right ankle disability.  
Based on this evidence, the RO reduced the Veteran's 
disability rating, stating:

As noted, your treatment records show [a] diagnosis 
of right ankle arthritis, identified as degenerative 
joint disease, with pain prior to the 2002 fibula 
fracture.  Taking this into consideration along with 
VA exam results indicating at least 10 percent of 
your current symptoms are due to the service incurred 
joint disease, it is felt that a 10 percent 
evaluation is most representative of the service-
connected condition.

The RO's decision appears to be congruent with the evidence 
then of record, namely the report of the October 2005 VA 
examination which evidences right ankle dorsiflexion to 10 
degrees and plantar flexion to 25 degrees.  As the Veteran's 
dorsiflexion is to the halfway point of normal range of 
motion and plantar flexion is beyond the halfway point of 
normal range of motion, the Veteran's service-connected right 
ankle disability is indicative of no more than "moderate" 
loss of right ankle motion.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  [Indeed, this evaluation is made assuming that 100 
percent of the loss of right ankle motion is due to the 
service-connected right ankle disability, rather than 10 
percent as estimated by the October 2005 VA examiner.]  

Although the October 2005 VA examiner noted that the Veteran 
walked with a limp and occasionally required the use of a 
cane and brace, which arguably would constitute "marked" 
(i.e. noticeable) disability, the same examiner attributed 
90 percent of the Veteran's right ankle symptomatology to the 
2002 fracture and only a small part to the service-connected 
arthritis.

The Board additionally observes that the previous VA 
examination, in October 2003, specifically indicated the 
Veteran evidenced arthritis and was able to achieve 
dorsiflexion of the right ankle to 12 degrees and plantar 
flexion is 32 degrees, which also indicates no more than 
"moderate" loss of right ankle motion.  

The Veteran has complained of severe right ankle pain.  
However, there is no support in the objective medical 
evidence to justify the maintenance of a 
20 percent rating based on functional loss.  Pain was 
considered in measuring right ankle motion during both the 
March 2003 and October 2005 VA examinations, and as detailed 
above the Veteran's gait problems are attributable to the 
2002 fracture.  Additionally, the October 2005 VA examiner 
found that there was no evidence of additional limitation of 
right ankle motion due to fatigue, weakness, lack of 
endurance and flare-ups.  Thus, there is no basis on which to 
assign a higher level of disability based on 38 C.F.R. 
§§ 4.40 and 4.45. 

The Veteran did not submit any evidence to refute the October 
2005 VA examination or dispute the RO's proposed rating 
reduction.  It appears that he has not sought treatment for 
the right ankle, with the exception of a few visits after the 
2002 fracture.  In short, there is of record no evidence 
which would justify the maintenance of the 20 percent rating 
under Diagnostic Code 5271.

Based on this record, the Board finds that a preponderance of 
the evidence establishes that the symptoms identified by the 
October 2005 VA examination are congruent with a 10 percent 
disability rating, and that the reduction from the previously 
assigned 20 percent rating by the RO was warranted.  See 
Brown and Kitchens, both supra.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
supports a reduction in the assigned rating for the service-
connected right ankle disability from 20 percent to 10 
percent, effective March 1, 2007.


ORDER

The issue of the propriety of severance of service connection 
for right fibular fracture, status post open reduction and 
internal fixation is dismissed.

Entitlement to a restoration of a 20 percent disability 
rating for the service-connected right ankle disability is 
denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected a right ankle disability, currently 
evaluated 10 percent disabling.

4.  Entitlement to an effective date prior to July 1, 2002 
for the assignment of a 
20 percent disability rating for the service-connected right 
ankle disability.

5.  Entitlement to an increased disability rating for 
service-connected right knee degenerative changes, currently 
evaluated 10 percent disabling.

Reasons for remand

Manlincon

As was described in the Introduction above, in April 2003 the 
RO granted a 20 percent rating for service-connected right 
ankle disability.  The Veteran has since expressed 
disagreement with the effective date assigned. See the March 
9, 2004 notice of disagreement.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  
Thus, the agency of original jurisdiction must issue a SOC as 
to the increased rating claim.  

Vazquez-Flores

Additionally, a remand is necessary to ensure proper 
notification under the VCAA as to the increased rating 
claims.

The Veteran was sent a letter from the RO dated in February 
2006 which informed him that he must submit "evidence that 
your service-connected condition has gotten worse."  
However, the Court has issued a recent decision which 
indicates such general notice will not suffice.  

Specifically, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court determined that section § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Further, if the Diagnostic Codes under which the 
Veteran is rated [Diagnostic Codes 5003, 5257 and 5271 in the 
instant case] contain criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores 22 Vet. App. at 43-44.

Accordingly, in light of Vazquez-Flores, the increased rating 
claims must be remanded for further VCAA notification. 

Intertwined issue

The earlier effective date issue is inextricably intertwined 
with the increased rating claim.  In other words, if the 
disability rating for the Veteran's service-connected right 
ankle disability is increased, this may impact the earlier 
effective date claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Action on the Veteran's earlier effective date claim 
is therefore deferred.  

These claims are therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the Veteran a 
corrective VCAA notice.  
Specifically, the Veteran should be 
advised of the evidentiary 
requirements for his increased rating 
claims as outlined by the Court in 
Vazquez-Flores v. Peake.  

2.  After affording the Veteran an 
appropriate amount of time to 
respond, VBA should then issue a SOC 
pertaining to the issue of 
entitlement to an increased 
disability rating for the service-
connected right ankle disability.  In 
connection therewith, the Veteran and 
his representative should be provided 
with appropriate notice of his 
appellate rights.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate 
the Veteran's claims of entitlement 
to an increased disability rating for 
service-connected right knee 
degenerative changes and entitlement 
to an effective date prior to July 1, 
2002 for the assignment of a 20 
percent disability rating for the 
service-connected right ankle 
disability.  If the benefits sought 
on appeal remain denied, in whole or 
in part, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case 
(SSOC) and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


